Title: To George Washington from Henry Knox, 3 September 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     West Point 3d Septemr 1783
                  
                  I received your Excellency’s favor of the 29th directing a suspension of the troops and stores destined for the Western Posts.  The light Infantry company which came from the Lines have returned, & I directed that the clothing drawn by them and the Artillery men to be redelivered to the Clothier.
                  There are certain french refugees in this vicinity under the direction of a Major Merlet, who have drawn about one hundred rations per day for men women and children—It appearing from the Certificate of a Mr Forbes issuing commissary at Newburgh that it was in consequence of your Excellency’s orders, particularly for last month. I ventured to give the order for the present month.
                  Major Gibbs with the 2d Massachusetts regiment will arrive here to day—He has left more than eighty sick upon his route—I shall send a vessel for those at Brunswick.
                  Enclosed are the last monthly returns of the troops.  I have the honor to be with great Respect your Excellency’s Most Obedient Servant
                  
                     H. Knox
                  
               